AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                    Page I of I   1;)
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                v.                                                (For Offenses Committed On or After November I, 1987)


               Miguel Angel Balandran-Murillo                                     Case Number: 3: 19-mj-22446

                                                                                 Stephen Patrick White
                                                                                 Defendant's Attorney


REGISTRATION NO. 85890298

THE DEFENDANT:
 [;gJ pleaded guilty to count(s) 1 of Complaint                                                                 JUN 1 8 2019
 D was found guilty to count(s)                                                        .•.•-. ... , ._,,,,.." ....,. ,,,.,,,,..,-r
   after a plea of not guilty.                                              St}l~i~;~ci:J,;·;_:.i L\"~:5'.1t:~i~:·i· z;;-.- C.~LiF\\'.:~~llA
   Accordingly, the defendant is adjudged guilty of such count(s), which ind91Y~Jh1<JgJlmYingoffenseti!)!!.'.f.
Title & Section                   Nature of Offense                                                                 Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                       1

 D The defendant has been found not guilty on count(s)
                                                                         --------~----------

 0 Count(s)                                                                       dismissed on the motion of the United States.
                   -----------------~



                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               .c(TIME SERVED

 IZI Assessment: $10 WAIVED [;gJ Fine: WAIVED
 [;gJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                             charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Tuesday, June 18, 2019
                                                                              Date oflmposition of Sentence


     . d
R ece1ve
                   ,,,;;~~7'
                  ./"'.
                   ·· / /
             .-DU-.6;-M-/+--------                                            llift.Jlt;;;[J)CK
                                                                              UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                           3: l 9-mj-22446
